Citation Nr: 1415121	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  12-18 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for right ankle disability.

2.  Entitlement to a compensable initial evaluation for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William Yates, Counsel




INTRODUCTION

The Veteran served on active duty for training from July 1979 to November 1979 and on active duty from March 1981 to March 1983 and from May 2007 to May 2008.

This case comes to the Board of Veterans' Appeals (Board) on appeal from November 2011 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2013, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2).  A transcript of the hearing testimony has been added to the claims file.

VA's computerized information, known as the Veterans Benefits Management System (VBMS) lists the Maryland Department of Veterans Affairs as the Veteran's representative.  However, the Maryland Department of Veterans Affairs withdrew as representative by letter dated August 6, 2010.  At the July 2013 hearing, the Veteran indicated he was willing to go forward without a representative.  Therefore there is no representative at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for right ankle disability.  He is also seeking a compensable initial evaluation for his service-connected bilateral hearing loss.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
A.  Right Ankle Disability

The Veteran contends that he injured his right ankle during training at Fort Dix in 2007.   He further contends that he re-injured his right ankle during his deployment to Iraq later that same year.  Finally, he testified that his right ankle has continued to bother him ever since; and that he was receiving ongoing treatment for right ankle disability from the VA medical center in Beckly, West Virginia.
 
In November 2010, a VA general medical examination was conducted.  X-ray examination of the right ankle revealed an impression of an abnormally short medial malleolus which may be related to prior trauma.  No additional medical opinion concerning the etiology of this disability was provided.

Under these circumstances, the RO should attempt to obtain the Veteran's updated treatment records.  Thereafter, the RO must schedule the Veteran for the appropriate examination to identify any current right ankle disability found, and provide an opinion as to whether any right ankle disability identified was caused or aggravated by the Veteran's military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  

B.  Hearing Loss

At his July 2013 hearing before the Board, the Veteran testified that his service-connected hearing loss had significantly worsened since his most recent audiological evaluation was performed in July 2012.  See Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  He also reported receiving ongoing treatment for this condition from the VA medical center in Beckly, West Virginia.  Under these circumstances, the RO should update the Veteran's treatment records, and then schedule him for an updated audiological examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Accordingly, the case is remanded for the following action:
1.  Obtain treatment records for the Veteran from the VA Medical Center in Beckley, West Virginia, and all associated outpatient clinics dated from October 2012 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.

2.  Schedule the Veteran for an examination to determine whether any current right ankle disability is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to the examiner in conjunction with the examination.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements and testimony, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right ankle disability found, to include an abnormally short medial malleolus, was present in service, was caused by service, or is otherwise related to service.  

A complete rationale for all opinions must be provided.  

3.  Schedule the Veteran for an examination to determine the severity of his service-connected bilateral hearing loss.  The claims file must made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner must consider and describe the functional effects of the Veteran's hearing loss, to include the effects of the Veteran's hearing loss on his occupation in the examination report.  

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim. Failure to report for a VA examination without good cause may result in denial of the claim. 38 C.F.R. § 3.655 (2013).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative (if any).  After the Veteran and his representative (if any) have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


